                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


A.S., BY HER NEXT FRIEND AND                         )
MOTHER, JANIELE REID, and                            )
JANIELE REID, individually,                          )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )        Case No.: 2:19-cv-02056-JTF-cgc
                                                     )
SHELBY CTY. BD. OF                                   )
EDUC. and GREG MCCULLOUGH, in his                    )
Individual and official capacities,                  )
                                                     )
       Defendants.                                   )


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
      AND GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS


       Plaintiffs Reid and A.S. filed their five-count Complaint against the above-named

Defendants in this Court on January 22, 2019. (ECF No. 1.) On November 22, 2019, the

Defendants filed a Motion for Judgment on the Pleadings As to Plaintiff Janiele Reid’s Individual

Retaliation Claim, which is now before the Court. (ECF Nos. 37 & 38.) In it, the Defendants

challenge Plaintiff Reid’s (“Plaintiff”) individual claim of retaliation, which is Count V in the

Complaint, on the basis that the claim is time-barred and should be dismissed. (ECF No. 38.)

The Court referred the Defendant’s Motion for Judgment on the Pleadings to the Magistrate Judge

for report and recommendation pursuant to 28 U.S.C. § 636. (ECF No. 39.) The Magistrate

Judge entered a Report and Recommendation (“R. & R.”) on January 30, 2020, advocating that

the Court grant the Defendants’ Motion and dismiss Plaintiff Reid’s individual claim of retaliation.

(ECF No. 74.) Plaintiff filed timely objections to the R. & R. (ECF No. 79), and the Defendants
filed a timely response. (ECF No. 85.)

       For the following reasons the Court finds that the R. & R. should be ADOPTED, and the

Defendants’ Motion for Judgment on the Pleadings should be GRANTED.

                                    FINDINGS OF FACT

       In her R. & R., the Magistrate Judge provides, and this Court adopts and incorporates,

proposed findings of fact in this case. (ECF No. 74, 1-3.)

                                    LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Regarding those excepted dispositive motions, magistrate judges may

still hear and submit to the district court proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B). Upon hearing a pending matter, “the magistrate judge

must enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed.

R. Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party

who disagrees with a magistrate’s proposed findings and recommendation may file written

objections to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A

district court normally applies a ‘clearly erroneous or contrary to law’ standard of review for

nondispositive preliminary measures. A district court must review dispositive motions under the


                                               2
de novo standard.”). Upon review of the evidence, the district court may accept, reject, or modify

the proposed findings or recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F.

Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also

receive further evidence or recommit the matter to the [m]agistrate [j]udge with instructions.”

Moses v. Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn.

Mar. 11, 2015). A district judge should adopt the findings and rulings of the magistrate judge to

which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

                                           ANALYSIS

       Defendants raise two primary arguments to support their position that Plaintiff Reid’s

individual claim of retaliation, Count V in the Complaint, should be dismissed. (ECF No. 38.)

First, Defendants argue that Plaintiff Reid’s individual claim of retaliation, which was originally

filed under Tennessee’s Government Tort Liability Act (GTLA), has essentially been re-filed by

Plaintiffs as a federal claim, and is now time barred. (ECF No. 38, 4.) The Defendants contend

that because the original GTLA retaliation claim is “substantively identical” to the newly filed

federal claim, Tennessee’s savings statute, which does not apply to GTLA claims, should not

extend to the same retaliation claim now being brought under federal statutes. (Id.) Plaintiff

makes a similar argument that her newly filed retaliation claim arises from the same transaction or

occurrence as the allegations in the original complaint, but she reaches an opposite conclusion

from the Defendants. Namely, Plaintiff Reid asserts that the Tennessee savings statute should

apply because the original claim was not brought under the GTLA. Rather, Plaintiff contends that

she merely “referenc[ed]” the GTLA along with other federal statutes and thus, the savings statute




                                                3
was not barred. 1 (ECF No. 51, 7-8.)

         Notwithstanding Plaintiff Reid’s arguments, which the Magistrate Judge addressed

separately, the R. &. R. advises this Court not to follow the Defendants’ first argument, concluding

that they have offered no authority to support their assertion that Plaintiff Reid’s retaliation claim

under federal law should be construed as a re-filing of her previous state law claim and be time-

barred as a result. (ECF No. 74, 5.) Upon review, the Court agrees with this conclusion and

therefore adopts the Magistrate Judge’s recommendation to reject the Defendant’s first argument

for dismissal. Moreover, adoption of this recommendation is appropriate in the absence of any

objection by the parties. Brown, 47 F. Supp. 3d at 674.

         The Defendants’ second argument for the dismissal of Plaintiff Reid’s federal retaliation

claim, is that it is time-barred by the statute of limitations applicable to the ADA, 42 U.S.C. §

12101, et seq, and the Rehabilitation Act, 28 U.S.C. § 794. (ECF No. 38, 5.) Courts seeking to

determine the appropriate statute of limitations for federal laws, such as the ADA and

Rehabilitation Act, which do not contain a limitations period, should borrow one from the most

analogous state cause of action. McCormick v. Miami Univ., 693 F.3d 654, 662 (6th Cir. 2012). 2

Here, the R. & R. found that Tennessee’s civil-rights actions, which carry a one-year statute of

limitations, are the most analogous state court action to Plaintiffs’ ADA and Rehabilitation Act

claims. (ECF No. 74, 5) (citing Williams v. Trevecca Nazarene College, 162 F.3d 1162, n.2 (6th

Cir. 1998) (ADA); Barron v. HCA, Inc., No. 3:05-1071, 2006 WL 2850634, at *4 (M.D. Tenn.


1
  Plaintiff Reid explicitly agrees with the Defendants’ conclusion that “the Tennessee [s]avings [s]tatute does not
toll the statute of limitations as to GTLA actions.” (ECF No. 8) (citing Lynn v. City of Jackson, 63 S.W. 3d 332,
337 (Tenn. 2001).
2
  This is the second of two methods used by federal courts to identify an appropriate limitations period for federal
statutes that do not specify one. The first method, which undisputedly does not apply in this case, is to impose a four-
year statute of limitations on federal causes of action that arise under a law enacted after December 1, 1990.
McCormick, 693 F.3d at 662 (citing 28 U.S.C. § 1658).
                                                           4
Sept. 29, 2006) (Rehabilitation Act)). Accordingly, the R. & R. recommends applying this one-

year statute of limitations to Plaintiff Reid’s retaliation claim, which would mean that it is time-

barred because the retaliatory conduct she alleges, occurred in November of 2015—more than

three years prior to the filing of Plaintiffs’ January 22, 2019 Complaint. (Id.) The Court agrees.

       Plaintiff objects to the outcome advocated by the R. &. R. but does not address the

Magistrate Judge’s conclusions directly. Instead, Plaintiff re-asserts many of the same arguments

she raised in response to the Defendants’ Motion, which center on her contention that the state

savings statute should apply, and thus preserve her right to bring the subsequently filed retaliation

claim. She challenges the Magistrate Judge’s decision not to apply the state savings statute to her

federal retaliation claim after the R. & R. found that “any subsequent re-filing of the claim[s]

would require the application of the Tennessee savings statute.” (ECF No. 79, 4.) (citing ECF

No. 74, 4.) Plaintiff Reid offers alternative arguments to support her objection but does not point

to any error in the R. & R.’s conclusion that her retaliation claim is time-barred because: 1) it was

originally brought under the GTLA and thus, the state savings statute cannot be applied; and 2) it

is subject to the one-year statute of limitations applicable to the ADA and Rehabilitation Act.

       In her Objections, Plaintiff Reid reiterates that the Tennessee savings statute should apply

because her new retaliation claim arises from the same transaction or occurrence as the original

claim. (ECF No. 79, 4.) Plaintiff supports this argument by citing to the Sixth Circuit’s decision

in Scott v. Mem'l Health Care Sys., Inc., 660 F. App'x 366, 371 (6th Cir. 2016), which held that

Tennessee’s saving statute “applies after a voluntary dismissal or non-suit, thus affording the

plaintiff one year to refile the dismissed action.” (Id.) (internal quotations and citation omitted).

In addition, Plaintiff argues that “the most important factor” for the Court to consider is that the


                                                 5
Defendants had notice of her retaliation claim. (ECF No. 79, 5 & 7.) However, neither of these

arguments overcome the uncontested fact that the savings statute cannot be applied to GTLA

claims. (ECF Nos. 8, 38, 74) (collectively citing Lynn, 63 S.W. 3d at 337).

       To overcome this bar on the state saving statute’s applicability, Plaintiff re-argues in her

Objections that the original retaliation claim was not brought solely under the GTLA, but merely

“referenced” the GTLA along with other statutes to which the savings statute can be applied.

(ECF No. 79, 6.) As the Defendants point out however, Plaintiff’s original complaint only

mentions the ADA and Rehabilitation Act in the “Background” section to provide context for

Plaintiff A.S.’s claims related to her medical disabilities. (ECF Nos. 85, 3 & 38-1:11.) By

contrast, Plaintiff cites the GTLA three times and does so most notably in the “Causes of Action”

and “Damages” sections of the complaint, which state: “Plaintiff avers that the Defendants is liable

for its actions [sic] . . . under the GTLA that were the direct and proximate cause of harm to the

Plaintiffs. Plaintiff incorporates the allegations described herein and seeks damages under the

[GTLA] against the Defendants.” (ECF No. 38-1:24-25.) The Court finds, contrary to Plaintiff’s

argument, that the savings statute does not apply because Plaintiff Reid’s original retaliation claim

was brought solely under the GTLA and the reference she made to the ADA and Rehabilitation

Act in the original complaint is irrelevant to this determination. See Chase Manhattan Bank. N.A.,

v. CVE, Inc., 206 F. Supp. 2d 900, 906 (M.D. Tenn 2002) (“The gravamen of an action, or the real

purpose of an action, is determined by the basis for which damages are sought.”).

       Plaintiff’s urging for the Court to liberally construe the savings statute and apply it to her

retaliation claim (ECF No. 79, 7-8) does not overcome the R. & R.’s correct determination that

claims brought under the ADA and Rehabilitation Act in Tennessee are subject to the same one-


                                                 6
year statute of limitations as state civil-rights actions. (ECF No. 74, 5.) Therefore, Plaintiff

Reid’s individual claim of retaliation should be dismissed.

                                        CONCLUSION

       Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation and GRANTS the Defendants’ Motion for Judgment on the Pleadings as to

Plaintiff Reid’s individual claim of retaliation found in Count V of the Complaint.

       IT IS SO ORDERED this 30th day of March 2020.

                                                                    s/John T. Fowlkes, Jr.
                                                                    JOHN T. FOWLKES, JR.
                                                                    United States District Judge




                                                7
